Citation Nr: 9927151	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-41 478A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
sinusitis.

2.  Entitlement to an evaluation greater than 10 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
sinusitis, assigning a noncompensable evaluation, effective 
October 28, 1992.  

In his August 1993 notice of disagreement with respect to his 
claim of entitlement to an increased for sinusitis, the 
veteran also expressed disagreement with the evaluations for 
psoriasis and actinic keratosis.  Following a September 1994 
supplemental statement of the case, the veteran filed a 
substantive appeal in November 1994 specifying his 
disagreement with the evaluations for sinusitis and psoriasis 
only.  The appeal of an increased evaluation for actinic 
keratosis has not been perfected and will not be considered 
by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained

2.  The veteran's chronic sinusitis is manifested by 
objective evidence of yellow-green discharge, treated with 
antibiotics, and subjective complaints of frontal headaches 
and congestion.  There is evidence of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

3.  The veteran's psoriasis involving the veteran's elbows, 
hands, abdomen, knees, and nails of the fingers and toes is 
productive of mild lesions which were manifested by no more 
than some hyperkeratosis, scales, and psoriatic plaques, with 
no evidence of an erythematous base.  
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(effective prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6513; 61 Fed. Reg. 46720 (effective October 
7, 1996).

2.  The criteria for a disability rating greater than 10 
percent for psoriasis have not been met.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.  

Sinusitis

In a March 1992 VA emergency care and treatment report, the 
veteran complained of nasal and sinus congestion manifested 
by yellow phlegm and postnasal drainage.  The diagnosis was 
upper respiratory infection and bronchitis.  Erythromycin and 
other medications were prescribed.

In an August 1993 VA medical record, the veteran complained 
of sinus problem with headache.  The diagnosis was upper 
respiratory infection.

According to an October 1993 VA medical record, the veteran 
complained of a sinus infection lasting three days, 
manifested by frontal headaches, yellow-green nasal drainage, 
and postnasal drip.  The diagnosis was sinusitis and 
Augmentin was prescribed.

According to a November 1993 VA examination report, the 
veteran complained of sinus congestion for the past 25 years 
and indicated that he had been diagnosed with recurrent 
sinusitis.  On examination, the veteran's external nose was 
normal and his nasal mucosa was slightly congested.  No 
discharge was present.  The turbinates were not significantly 
enlarged, and the septum was straight and mid-lined.  The 
nostrils were fairly well patent with slight obstruction of 
the right nostril.  The throat was not congested and the 
tonsils were atrophic.  There was no tenderness of the 
paranasal sinuses.  The diagnosis was a history of recurrent 
sinusitis.  The report shows that the paranasal sinuses were 
clear, according to the x-ray.

According to a December 1993 VA medical record, the veteran 
complained of recurrent sinusitis for the past three days 
with yellow-green discharge, headache, and congestion in the 
nose.  The diagnosis was sinusitis and Augmentin was 
prescribed.

According to a January 1994 VA emergency room report, the 
veteran complained of a severe headache caused by sinus 
drainage.  The diagnosis was sinusitis.

According to an April 1994 VA medical certificate, the 
veteran complained of sinus congestion, frontal headaches, 
green-yellow sputum from sinus drainage.  The examiner noted 
that the veteran had tenderness to pressure over the frontal 
and maxillary sinuses.  The diagnosis was sinusitis.  
Amoxicillin and other medication were prescribed.

In a June 1994 VA medical record, the veteran complained of a 
sinus problem and cold for four days.  He described mild 
congestion with postnasal discharge and cough.  The 
assessment was sinusitis.  Amoxil and other medication were 
prescribed.

In a July 1994 VA emergency care and treatment record, the 
veteran complained of headache, congestion, and cough 
productive of yellow sputum.  On examination, the examiner 
noted that the veteran's nasal passages were congested with 
edematous, turbinates, and greenish yellow discharge.  
Augmentin was prescribed.

Emergency care and treatment reports dated from July 1994 to 
October 1994 show assessments of sinusitis and upper 
respiratory infections.  An October 1994 outpatient record 
shows that the veteran complained of sinus pressure for the 
past two to three days.  Examination of the veteran's nose 
revealed some secretion.

An outpatient record dated in November 1994 shows that the 
veteran complained of sinus problems and a headache for the 
past three days.  He reported that his cough was productive 
of yellowish phlegm.  The assessment was upper respiratory 
infection with bronchitis.

In February 1999, the veteran presented himself for VA 
examination.  The veteran reported that although he had sinus 
problems prior to service, they became more frequent and 
severe in service; he was treated every two to three months 
with antibiotics.  Post-service, the veteran indicated that 
approximately four to five times per year, he had been 
treated for sinusitis with an antibiotic course lasting 10 to 
15 days each episode.  The last episode of sinusitis reported 
was one month earlier.  The examiner noted that the veteran 
had nonallergic rhinitis with chronic sinusitis by history.  
The examiner noted a 20 percent obstruction on the left side 
of his nose and a 20 percent obstruction on the right side of 
his nose.  Mucosa was swollen and congested.  An accompanying 
x-ray report of the sinuses was normal.  The examiner also 
noted that the veteran had purulent discharge occasionally, 
but on examination, no discharge was noted.  The examiner 
reported that the veteran did not have dyspnea, but the 
veteran reported having breathing problems occasionally.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
appealed the July 1993 rating decision, which granted service 
connection for sinusitis, assigning a noncompensable 
evaluation.  Therefore, the Board will consider all evidence 
of record.  

Effective October 7, 1996, during the pendency of this 
appeal, the VA's Ratings Schedule, 38 C.F.R. Part 4, was 
amended with regard to evaluating diseases of the nose and 
throat.  61 Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 
4.97).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The RO, in a March 
1999 supplemental statement of the case, provided the veteran 
with the amended criteria for rating sinusitis.

Prior to October 7, 1996, under the general rating formula 
for sinusitis set forth in the Rating Schedule, a 10 percent 
rating was warranted for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  38 C.F.R. § 4.97 
(1996).  A 30 percent rating was warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.  A 50 percent rating was warranted 
for sinusitis, postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  Id. 

Under the revised regulations, effective October 7, 1996, a 
10 percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 (1998).  A 30 percent evaluation 
is warranted for sinusitis with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 50 percent rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Ratings Schedule noted that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.

The veteran's service-connected sinusitis is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  Under both the old and new criteria, the Board 
finds that a 30 percent disability rating, but no more, is 
warranted for the veteran's sinusitis.  Diagnostic Code 6513 
(1996 & 1998).  A review of the record demonstrates that from 
March 1992 to November 1994, the competent medical evidence 
reflects that the veteran sought treatment for upper 
respiratory infections more than 12 times and there were 
several diagnoses of recurrent sinusitis manifested by 
yellow-green discharge, treated with antibiotics, and 
subjective complaints of frontal headaches and congestion.  
In the most recent VA examination, the veteran indicated that 
he had approximately four to five sinusitis episodes per 
year, in which he took an antibiotic course lasting 10 to 15 
days each episode. 

Although there is no medical evidence of record from November 
1994 to the February 1999 examination showing that the 
veteran received treatment for recurrent sinusitis, the Board 
finds, based on the entire record, that the veteran's chronic 
sinusitis warrants an increase in its disability rating.  
Overall, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 30 
percent disability rating.  Accordingly, a 30 percent 
disability rating is granted.  Diagnostic Code 6513.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no evidence of bacterial rhinitis or granulomatous 
rhinitis to warrant a higher rating.  Accordingly, Diagnostic 
Codes 6523 and 6524 are not for application.  The Board finds 
no provision upon which to assign a higher rating.

Psoriasis

In July 1988, the veteran presented himself for a VA 
dermatologic examination.  On physical examination, the 
examiner noted a scaly plaque on the right knee and elbows.  
A few small, slightly raised erythematous lesions were found 
on the veteran's cheeks.  The examiner also noted several 
erythematous follicular type lesions on the abdomen.  On the 
palms of the veteran's hands, there was a scaly plaque which 
the veteran claimed cracks open and becomes infected.  The 
thumbnails were irregular with perpendicular ridges.  

According to an August 1990 VA examination report, the 
veteran complained of occasional psoriasis in his ears and 
elsewhere.  On physical examination, the examiner noted 
multiple psoriatic plaques in the scalp, a few patchy dry 
areas on the face, plaques on both elbows, plaques on both 
knees (greater on the left than the right knee), and 
scattered small patches on the veteran's abdomen and back.  
The impression was psoriasis.

In November 1993, the veteran presented himself for VA 
examination.  The veteran complained of having lesions of 
actinic keratosis on the top of his scalp and on his face.  
It was noted that the veteran had been diagnosed with 
psoriasis on his abdomen.  The examiner noted that the 
veteran had papular erythematous rash on the right side of 
his umbilical area and on the right side of the hypogastric 
area associated with itching.  The veteran had a mild and 
superficial scaling on the left elbow with dry skin of the 
area.  The veteran reported that he had a history of breaking 
skin on the palm and tip of his fingers, however, the 
examiner noted that there was no evidence of this at the time 
of examination.  There was no evidence of psoriasis on the 
right elbow and knees.  The pertinent diagnosis was chronic 
dermatitis of the abdomen and left elbow, formerly diagnosed 
as psoriasis.  A pigmented scar, residual of surgery for a 
basal cell carcinoma on the left side of the veteran's neck, 
was also noted.

Outpatient records dated from February 1994 to November 1994 
show eczema of the hand and folliculitis of the abdominal 
wall.

VA outpatient records dated from June 1994 to September 1994 
show diagnoses of eczema and dermatitis of both palms and 
tips of fingers, manifested by cracked, bleeding lesions. 

An October 1994 VA medical record notes a history of 
psoriasis and shows an assessment of probable psoriatic 
arthritis versus probable degenerative joint disease. 

According to a February 1999 VA examination report, veteran 
reported that his skin disorder had been treated with 
different types of creams and ultraviolet treatments.  He 
also stated that he had been applying medication on a daily 
basis and that his psoriasis had somewhat improved.  On 
examination, the examiner noted that there were some scaly 
lesions on the veteran's elbows, identifying hyperkeratosis 
and scales, but no evidence of erythema at the base of the 
scales.  Examination of the face reflected few erythematous 
lesions on the bearded areas of the face with a few scales.  
Examination of the skin around the abdomen revealed multiple 
capillary hemangioma.  Examination of the skin around the 
umbilical cord showed a few psoriatic plaques.  The skin of 
the knee showed a few thickened, hyperkeratotic areas, but no 
erythematous base.  No other lesions were identified.  The 
diagnosis was psoriasis involving the elbows, hands, abdomen, 
knees, fingers, and toenails.  The lesions were noted as 
mild.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected psoriasis is appropriately 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7816-7806.  
Psoriasis under Diagnostic Code 7816 is rated by analogy to 
eczema provided for under Diagnostic Code 7806.  Pursuant to 
Diagnostic Code 7806, a 10 percent rating is warranted if 
there is evidence of exfoliation, exudation, or itching, if 
involving an exposed surface or an extensive area.  38 C.F.R. 
§ 4.118.  A 30 percent rating is warranted if there is 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  A 50 percent rating is 
warranted if there evidence of ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Id.

The Board finds that the veteran's psoriasis does not warrant 
a disability evaluation greater than 10 percent.  A review of 
the record reflects that the February 1999 VA examination 
report shows a diagnosis of psoriasis involving the elbows, 
hands, abdomen, knees, and nails of the fingers and toes.  
The examiner described the psoriatic lesions as mild.  Though 
on several body parts, the lesions were not described as 
extensive, but as a "few" or "some".  There was also a 
diagnosis of chronic eczema on the palms of the hands.  The 
examiner noted that the affected areas were manifested by 
some hyperkeratosis, scales, and psoriatic plaques, with no 
evidence of an erythematous base.  The Board notes that there 
is no evidence of exudation or constant itching, extensive 
lesions, or marked disfigurement.  In fact, the veteran 
indicated that his daily medication had somewhat improved his 
condition and that his psoriasis looked well at the time of 
examination because of the medication.  Accordingly, the 
Board finds that an increased disability rating greater than 
10 percent is not warranted.  Diagnostic Code 7806.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.


ORDER

Entitlement to a 30 percent disability rating for sinusitis 
is granted, subject to regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation greater than 10 percent for 
psoriasis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

